Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 28, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  156198(108)                                                                                          Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellant,                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   SC: 156198
  v                                                                COA: 328956
                                                                   Wayne CC: 15-000755-FC
  ALPHONSO L. STRAUGHTER, JR.,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of Gavin Keith Cullens to file a brief
  amicus curiae is DENIED. The purported amicus brief submitted on June 26, 2019, is not
  accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  June 28, 2019

                                                                              Clerk